                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN




LINDA REED,

                      Plaintiff,

       v.

COLUMBIA ST. MARY’S HOSPITAL,

                      Defendant.                     C.A. No. 14-C-330




                   APPELLATE COUNSEL WILLIAM J. COOPER’S
                 MOTION TO WITHDRAW AS PLAINTIFF’S COUNSEL

       Attorney William J. Cooper, having been appointed by the U.S. Court of Appeals for the

Seventh Circuit as appellate pro bono counsel to plaintiff Linda Reed, respectfully submits this

motion to withdraw as counsel now that this case has been remanded to this Court. Mr. Cooper

also respectfully requests that the Court adjourn the status conference currently scheduled for

March 25, 2019, pending consideration of this motion.

                                       BACKGROUND

       Ms. Reed alleges that, while she was a patient there in March 2012, defendant Columbia

St. Mary’s Hospital (“the Hospital”) discriminated against her on the basis of disability in

violation of federal law and failed to afford her patient rights guaranteed by state law. See

generally Dkt. 37 (Amended Complaint). Ms. Reed filed this suit pro se in March 2014,

bringing claims under Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12181 et seq., Section 504 of the Rehabilitation Act, 29 U.S.C. § 701 et seq., and other federal



            Case 2:14-cv-00330-LA Filed 03/19/19 Page 1 of 4 Document 89
statutes. See generally Dkt. 1 (Complaint). The case was assigned to the Honorable Rudolph T.

Randa. When Ms. Reed moved for leave to proceed in forma pauperis, the Court dismissed her

complaint. Dkt. 8. Ms. Reed appealed pro se and the Seventh Circuit reversed and remanded.

See Reed v. Columbia St. Mary’s Hosp., 782 F.3d 331, 336-37 (7th Cir. 2015).

       On remand, Judge Randa appointed attorney Priya Barnes to represent Ms. Reed. Dkt.

28. In the still-operative Amended Complaint, Ms. Reed brought claims under the ADA, the

Rehabilitation Act, and Chapter 51 of the Wisconsin Statutes. Id. ¶¶ 2, 28-63. On August 2,

2016, this case was reassigned to the Honorable J.P. Stadtmueller. See Text Entry (Aug. 2,

2016). On February 15, 2017, this Court granted summary judgment for the Hospital. Dkt. 60.

       Ms. Reed again appealed. Dkt. 64. On November 21, 2017, the Seventh Circuit granted

Ms. Reed’s motion for appointment of counsel and appointed Mr. Cooper to represent Ms. Reed

for the limited purpose of her appeal. Dkt. 85.

       On February 8, 2019, after briefing and oral argument, the Seventh Circuit reversed and

remanded. Reed v. Columbia St. Mary’s Hosp., 915 F.3d 473 (7th Cir. 2019). The mandate

issued on March 4, 2019. Dkt. 86. The next day, this Court scheduled a telephonic status

conference for March 25, 2019. Dkt. 87.

                                          ARGUMENT

       Because the appellate proceedings for which he was appointed have concluded, and

because he and his law firm are not in a position to represent Ms. Reed in district court

proceedings, Mr. Cooper respectfully moves to withdraw as counsel.

       Mr. Cooper lives and works in Washington, D.C., and has never practiced in Wisconsin

or this District. He was appointed for purposes of Ms. Reed’s appeal, which has now concluded.

See Wis. Sup. Ct. R. Prof ’l Conduct 20:1.2(c) (“A lawyer may limit the scope of the



                                                  2

          Case 2:14-cv-00330-LA Filed 03/19/19 Page 2 of 4 Document 89
representation if the limitation is reasonable under the circumstances and the client gives

informed consent.”).

        Extending Mr. Cooper’s representation to litigation in this Court would impose a

significant burden on him and his law firm. See Wis. Sup. Ct. R. Prof ’l Conduct 20:1.16(b)(6),

(b)(7) (lawyer may withdraw if “the representation will result in an unreasonable financial

burden on the lawyer” or “other good cause for withdrawal exists”). Mr. Cooper was able to

represent Ms. Reed pro bono on appeal because briefing and arguing the case required only one

trip to Chicago for oral argument, and all communications with Ms. Reed and opposing counsel

could take place via email and telephone. Providing high-quality representation in this Court up

to and including a potential trial, by contrast, would require frequent travel to Wisconsin to meet

with Ms. Reed, attend court hearings, interview and prepare trial witnesses, otherwise get ready

for trial, and eventually try the case.

        Ms. Reed’s interests likewise would be better served by counsel in a better position to

provide thorough representation without undue burden. For that reason, the undersigned counsel

will separately file a motion for appointment of counsel on Ms. Reed’s behalf.

        Finally, Mr. Cooper notes that he has continued informal settlement discussions with

counsel for the Hospital following the Seventh Circuit’s decision. Mr. Cooper is willing to

continue to do so, subject to Ms. Reed’s direction, until the Court grants this motion or appoints

new counsel.

                                          CONCLUSION

        For these reasons, appointed appellate counsel William J. Cooper respectfully asks for

leave to withdraw as appointed pro bono counsel to plaintiff Linda Reed. Mr. Cooper also

respectfully requests that the Court adjourn the status conference currently scheduled for March

25, 2019, pending consideration of this motion.
                                                  3

           Case 2:14-cv-00330-LA Filed 03/19/19 Page 3 of 4 Document 89
Dated: March 18, 2019                          Respectfully submitted,

                                               /s/ William J. Cooper

                                               William J. Cooper (D.C. #1048306)
                                               MOLOLAMKEN LLP
                                               The Watergate, Suite 660
                                               600 New Hampshire Avenue, N.W.
                                               Washington, D.C. 20037
                                               (202) 556-2016 (telephone)
                                               wcooper@mololamken.com

                                               Appellate Counsel for Plaintiff
                                               Linda Reed




                                     4

        Case 2:14-cv-00330-LA Filed 03/19/19 Page 4 of 4 Document 89
